DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
The restriction was discussed during the interview. The applicant asked the examiner to send out the restriction requirement as he will need to see in detail the restriction to elect. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.             Claims 9-10 and 19-20, are drawn to a method for navigating vehicle classified in class 
CPC G01C 21/34, USPC 701/400.           
II.            Claims 11-12 and 17-18, are drawn to a system for estimating visual impressions, classified in CPC G06Q 30/02 and USPC 705/7.29. 
In the instant case, Invention  I has separate utility such as a method for route searching and route recommendation.  
And Invention II has separate utility such as a system for estimating the visual impression of a graphical image. 
 
4.            Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
5.            Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ABDHESH K JHA/Primary Examiner, Art Unit 3668